DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2021 has been entered. Claims 1, 17, 19, and 20 are pending. 
Response to Arguments
Applicant’s claim amendments filed on December 16, 2021 have been considered, and an updated rejection has been provided below in light of Applicant’s claim amendments.
Applicant’s arguments filed on December 16, 2021 have been fully considered but are not deemed to be persuasive.
First, Applicant argues that Martinet, Anvaripour, and Palav fail to teach the continuously catenary curve formed by the left top wing edge and the right top wing edge, as recited in claim 1 (see page 6 of Applicant’s Remarks).
The Examiner respectfully disagrees. Martinet clearly shows in at least Fig. 4 wherein the left top wing edge 48 and the right top wing edge 48 form a continuously catenary shape (see Fig. 4, note that the continuous U-shape formed by the wing edges 48 is depicted as “something in the form of a catenary,” i.e., “the curve assumed by a cord of uniform density and cross 
The Examiner respectfully notes that Applicant does not provide any specific details in the Remarks as to how or why the prior art references fail to teach the catenary shape. The Examiner respectfully submits that Martinet teaches the claimed catenary shape inasmuch as claimed.
Secondly, Applicant argues that Anvaripour is non-analogous art. Specifically, Applicant argues that Anvaripour relates to a “whole body garment” and is therefore non-analogous to a brassiere (see page 6 of Applicant’s Remarks).
The Examiner respectfully disagrees. Anvaripour teaches a breast-supporting, body-smoothing garment (see paragraphs 0021-0023 of Anvaripour and at least page 9 of the Final Rejection). Per MPEP 2141.01(a), “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.” In this case, Anvaripour’s disclosure is clearly from the same field of endeavor (i.e., breast-supporting garments) as the claimed invention, and/or is reasonably pertinent to the problem faced by the inventor (i.e., providing smoothing and shaping to portions of the wearer’s body) and is therefore analogous art.
Furthermore, it should be recognized that Anvaripour’s body shaping garment would hardly be considered a “whole body garment” by one having ordinary skill in the art. Anvaripour teaches various embodiments of the body shaping garment, most of which are embodied as a slip 
As such, Applicant’s argument that Anvaripour’s disclosure is non-analogous, is not deemed to be persuasive.
	
Drawings
The drawings are objected to because the drawings improperly contain only black and white photographs (see Figs. 1, 2, 5, and 6). It is noted that black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. In order photographs to properly replace line drawings, the photographs or photomicrographs must show the invention more clearly than they can be done by India ink drawings and otherwise comply with the rules concerning such drawings. Black and white photographs submitted in lieu of ink drawings must comply with 37 CFR 1.84(b). There is no requirement for a petition or petition fee, and only one set of photographs is required. See 37 CFR 1.84(b)(1). To be acceptable, such photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. If several photographs are used to make one sheet of drawings, the photographs must be contained on a single sheet.
Photographs or photomicrograph printed on sensitized paper are acceptable as drawings, in lieu of India ink drawings, as are photographic images submitted via EFS-Web, to illustrate inventions which are incapable of being accurately or adequately depicted by India ink drawings, e.g., electrophoresis gels, blots, (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained 
The Examiner respectfully notes that the instant invention does not appear to fall under the above category. 
Furthermore, the drawings contain improper use of shading (see Figs. 1, 2, 5, and 6). It is noted that the use of shading in views is only encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. See MPEP R 1.84.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Objections
Claim 1 is objected to because of the following informalities: “caternary” should read “catenary.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “the continuously concave curve of the left strap interior edge, the left top wing edge, the right top wing edge and the right strap interior edge.” There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 19, and 20 (regarding claim 20, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Martinet et al. (herein Martinet)(US PG Pub 2017/0099884), in view of Anvaripour (US PG Pub 2012/0196508) and Palav (US PG Pub 2014/0170934).
Regarding claim 1, Martinet discloses a reduced-coverage back-smoothing brassiere (30, see Figs. 1-4, Abstract, and paragraphs 0030-0035 and 0045) comprising:
a right brassiere cup and a left brassiere cup (right and left 32, see Fig. 3);

the left cup attachment portion being coupled to at least a portion of the left brassiere cup (see Fig. 3, the left cup attachment portion of left wing 24 is coupled to left cup edge 28 of the left cup 32), the right cup attachment portion being coupled to at least a portion of the right brassiere cup (see Fig. 3, the right cup attachment portion of right wing 24 is coupled to right cup edge 28 of the right cup 32),
the left fastener attachment portion being coupled to the left cup attachment portion (at least indirectly via the length of the wing 32, see Fig. 3) and to a left fastener section (52, see Fig. 3 and paragraph 0035), the right fastener attachment portion being coupled to the right cup attachment portion (at least indirectly via the length of the wing 32, see Fig. 3) and to a right fastener section (54; see Fig. 3 and paragraph 0035),
a right brassiere strap and a left brassiere strap (right and left 38), the right brassiere strap including a right strap front portion opposite a right strap back portion, as well as a right strap interior edge opposite a right strap exterior edge (see annotated Fig. 3, note that for purposes of simplicity, only one brassiere strap is annotated, but each of the right and left straps is understood to have the same respective edges), the left brassiere strap including a left strap front 
the right strap back portion being coupled to the right brassiere wing between the right cup attachment portion and the right fastener attachment portion, the left strap back portion being coupled to the left brassiere wing between the left cup attachment portion and the left fastener attachment portion (see Figs. 3-4),
the right strap front portion being coupled to the right brassiere cup (see at least Fig. 3), the left strap front portion being coupled to the left brassiere cup (see at least Fig. 3),
the left top wing edge and the right top wing edge forming a continuously catenary curve when worn (see at least Fig. 4, note that the continuous U-shape formed by the wing edges 48 when the bra is worn, is depicted as “something in the form of a catenary,” i.e., “the curve assumed by a cord of uniform density and cross section that is perfectly flexible but not capable of being stretched and that hangs freely from two fixed points”; see definitions 1-2 of “catenary” via Merriam-Webster.com)

    PNG
    media_image1.png
    508
    855
    media_image1.png
    Greyscale

Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
	Martinet substantially discloses the invention as claimed above, but fails to further disclose wherein each of the left brassiere wing and the right brassiere wing includes at least two layers of fabric, at least one of the layers including a power mesh fabric.
	However, Anvaripour teaches a breast-supporting garment (see Figs. 1a-1b, note that Anvaripour also teaches wherein the garment may be embodied as a brassiere, see Figs. 12a-12b and paragraph 0043) having a pair of cups (110, 115) and a pair of back wings (120) that are made of a supportive power mesh fabric, so as to reduce and smooth bulges caused by “back fat” (see paragraph 0028).
	Furthermore, Palav teaches a brassiere (see Fig. 1 and paragraphs 0026-0027) having a pair of wings including a power mesh material (see Fig. 1 and paragraph 0026), the wings further including an inner lining layer made of natural materials such as cotton, silk, or bamboo (see paragraphs 0010-0013 and 0027), such that the brassiere wings include at least two layers of fabric (i.e., the outer power mesh layer, and the inner cotton layer), so as to enhance comfort, 
	Therefore, based on Anvaripour’s and Palav’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Martinet’s first and second brassiere wings to each include at least two layers of fabric, at least one of the layers including a power mesh fabric; as incorporating a power mesh fabric in the wings would reduce and smooth bulges caused by “back fat,” and providing an additional inner lining fabric would enhance comfort, breathability, and/or sweat absorption while maintaining the aesthetic and support features of the power mesh.
Martinet further discloses wherein each of the left brassiere wing (left 24) and the right brassiere wing (right 24) includes a plurality of areas each with different modulus of elasticity (16, 18, 20, 22; see Fig. 4 and paragraphs 0030-0038 of Martinet).
Martinet, Anvaripour, and Palav fail to specifically teach wherein the power mesh itself includes the plurality of areas with different moduli of elasticity.
However, Martinet further teaches wherein the material including the plurality of areas with different moduli of elasticity is a synthetic material (see paragraphs 0023-0024), and Palav further teaches wherein the power mesh is a synthetic material that provides support (see paragraphs 0011-0013 and 0026-0027).
Therefore, based on Martinet’s and Palav’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated Martinet’s areas of varying modulus of elasticity within the power mesh layer instead of within the cotton layer, since Martinet already teaches wherein the material including 
As modified, Martinet would teach a left first area (at least an area of 20 of Martinet disposed adjacent left top wing edge 48) of the power mesh fabric of the left brassiere wing closer to the left top wing edge having a lower modulus of elasticity than a left second area (at least an area of 16 of Martinet disposed along left bottom edge 26) of the power mesh fabric of the left brassiere wing closer to the left bottom edge (see Figs. 3-4 and paragraph 0035 of Martinet) and a right first area (at least an area of 20 of Martinet disposed adjacent right top wing edge 48) of the power mesh fabric of the right brassiere wing closer to the right top wing edge having a lower modulus of elasticity than a right second area (at least an area of 16 of Martinet disposed along right bottom edge 26) of the power mesh fabric of the right brassiere wing closer to the right bottom edge (see Figs. 3-4 and paragraph 0035 of Martinet).

	Regarding claim 19, Martinet, Anvaripour, and Palav together teach the limitations of claim 1, as discussed above. Martinet appears to depict wherein the left and right underarm edges (left and right 42) are each configured to descend at least a few inches below the respective underarms of the wearer when the brassiere is worn (see Figs. 3-5), but fails to explicitly teach wherein the left underarm edge and the right underarm edge are each configured to descend five inches below the left underarm and the right underarm of a wearer, respectively.
However, it is noted that the particular position of the underarm edges under the respective underarms of the wearer would depend upon the size/proportions of the wearer, the adjusted looseness or tightness of the brassiere shoulder straps, and size of the brassiere itself.
and/or adjusted the looseness or tightness of Martinet’s shoulder straps, such that the left underarm edge and the right underarm edge would each descend five inches below the respective left underarm and right underarm of a wearer; so as to accommodate a particular wearer size or proportion. 
The Examiner further notes that a change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).

Regarding claim 20, the modified brassiere of Martinet (i.e., Martinet in view of Anvaripour and Palav) is further disclosed wherein a left top edge of the left fastening section (top edge of left wing 24 adjacent left fastener 52 of Martinet) and a right top edge of the right fastening section (top edge of right wing 24 adjacent right fastener 54 of Martinet) form part of the continuously concave curve of the left strap interior edge, the left top wing edge, the right top wing edge, and the right strap interior edge (concave curve formed by the left strap exterior edge, the left top wing edge 48, the right top wing edge 48, and the right strap exterior edge of Martinet; see Figs. 3-4 of Martinet).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Martinet, Anvaripour, Palav, as applied to claim 1 above, in view of Cohen (US PG Pub 2009/0233524), as evidenced by Tomkoria (US Patent No. 9,730,475).
Regarding claim 17, Martinet, Anvaripour, and Palav together teach the limitations of claim 1, as discussed above, but fail to further teach wherein one of the at least two layers of fabric includes microfiber.

Therefore, based on Cohen’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Martinet’s left and right brassiere wings such that one of the at least two layers of fabric would include microfiber; as such a material is lightweight and provides a comfortable “peach skin” touch.
It is further noted that microfiber is one of many materials known in the art to be suitable for forming a back band of a bra (see, for example, column 7, lines 10-24 of Tomkoria). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732